DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment/Status of the Claims
A preliminary amendment was filed on 9-3-2019, cancelling claim 1 and adding new claims 2-21. No new matter was added. Therefore, claims 2-21 are currently pending and subject to the following non-final rejection.

Information Disclosure Statement
The information disclosure statements submitted on 4-30-2019, and 10-14-2021 were filed before the mailing date of this non-final rejection.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0246077 to Skaaksrud et al. (hereinafter “Skaaksrud”) in view of GB 2455812 to Lawson et al., published on June 24, 2009 (hereinafter “Lawson”).
In regard to claim 2, Skaaksrud discloses a wireless device comprising: an antenna configured to communicate with wireless devices within a proximity range to the wireless device; a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the wireless device to perform operations (Paras. 25-26, 33, 38, 40) (Delivering mobile device 102 (i.e., a wireless device) may engage in an NFC bump (i.e., an antenna configured to communicate with wireless devices within a proximity range to the wireless device). Mobile device 202 (similar to delivering mobile device 104) may also include a CPU and memory, wherein the CPU may include one or more processors configured to execute computer program instructions to perform various processes and methods (i.e., a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the wireless device to perform operations).)
Skaaksrud discloses the operation of broadcasting, by the wireless device, a digital token identifying the wireless device over the proximity range using the antenna, (Paras. 59 and 61) (Delivering mobile device 104 may check-in at a delivery location, for example, at receiving mobile device 102, by exchanging a short distance message with receiving mobile device 102, such as a Bluetooth message, NFC bump (i.e., broadcasting over the proximity range using the antenna)….and may optionally forward an encrypted electronic token (i.e., a digital token identifying the wireless device) to receiving mobile device 102, which may occur as part of the NFC bump (i.e., broadcasting, by the wireless device, a digital token identifying the wireless device over the proximity range using the antenna).
Skaaksrud discloses wherein the digital token comprises a first identifier for establishing a communication session between the wireless device and a communication device for a user accepting a package for a delivery (Paras. 31, 61-62) (Delivering mobile device 104 may optionally forward an encrypted electronic token (i.e., wherein the digital token comprises a first identifier for establishing a communication session) to receiving mobile device, wherein receiving mobile device 102 may be in possession of and/or accompanying a party receiving a shipped package (i.e., a communicate device for a user accepting a package for a delivery).  This may occur as part of the NFC bump (i.e., for establishing a communication session between the wireless device and a communication device).)
Skaaksrud discloses receiving a second identifier from the communication device (Para. 51) (Receiving mobile device 102 may then electronically sign for the package by decrypting the encrypted token (using a corresponding private key of a particular party. The private key may be able to undo the encryption of the token that was performed using the public key).  Receiving mobile device 102 may send the decrypted electronic token to host (i.e., receiving a second identifier from the communication device).)
Skaaksrud discloses the operation of establishing the communication session with the communication device (Paras. 59 and 61) (Delivering mobile device 104 may check-in at a delivery location, for example, at receiving mobile device 102 (i.e., with the communication device), by exchanging a short distance message with receiving mobile device 102, such as a Bluetooth message, NFC bump).
Skaaksrud discloses receiving identification information from the communication device through the communication session, wherein the identification information authorizes a release of the package (Paras. 48 and 51) (After the NFC bump check-in (i.e., through the communication session)….Receiving mobile device 102 may send the decrypted electronic token (i.e., identification information) to host 106 to verify that a party in possession of and/or accompanying receiving mobile device 102 is authorized to receive the package).
Skaaksrud discloses the operation of transmitting, to a delivery device associated with the delivery, an authorization to release the package (Para. 51 and 62) (Receiving mobile device 102 may send the decrypted electronic token to host 106 to verify that a party in possession of and/or accompanying receiving mobile device 102 is authorized to receive the package)…  Thus, delivering mobile device 104 may receive confirmation that the receiving mobile device correctly decrypted the electronic token….This is an indication to delivering mobile device 104 that receiving mobile device 102 has successfully electronically signed for the package (i.e., transmitting, to a delivery device associated with the delivery, an authorization to release the package).)
As discussed above, Skaaksrud teaches certain operations performed by the delivering mobile device. Skaaksrud does not explicitly disclose or teach or suggest, however, Lawson teaches that the receiving a second identifier from the communication device (as taught above) is performed by the wireless device (Fig.1 ; Page 6., lines 20 – Page 7, line 3; and Page 11, line 22-Page 12, line13) (Two tokens must be matched for delivery. A PDA or similar device scans the goods identification token and the recipient identification token (i.e., the wireless device performing the operation of receiving a second identifier).
As discussed above, Skaaksrud teaches operations performed by the delivering mobile device. Skaaksrud does not explicitly teach or suggest, however, Lawson teaches that the receiving identification information (as taught above) is performed by the wireless device, (Page 12, lines 3-24, and Page 13, lines 18-20) (The PDA device has an authentication software application installed and is provided with the public keys and associated digital certificates….The PDA scans each of the goods identification token and the recipient identification token at 300. The device checks the hash using the public key for each token and the digital certificate verifies that the public key is valid thus validating the contents of the tokens at 310….The embodiment described enables authentication of delivery of given goods to a designated recipient and relies on the use of a pair of linked tokens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lawson’s PDA in the delivering mobile device of Skaaksrud in order to provide off-line verification so that the mobile device does not have to communicate with the authentication server to authenticate token pairs (See Page 13, lines 12-14 of Lawson).
In regard to claim 3, Skaaksrud does not explicitly disclose or teach, however, Lawson teaches wherein prior to the broadcasting the operations further comprise: receiving recipient information for the package from a merchant device for a merchant providing the package, wherein the recipient information comprises the second identifier (Page 8, lines 10-12, Page 9, lines 5-10) (…authentication is performed off-line by a remote device. In that example, the server (which is utilized by the on-line retailer) (i.e., a merchant device for a merchant providing the package)  is used to generate the identities and the tokens, to encrypt token data and to provide the appropriate public keys to the remote device (i.e., wherein prior to the broadcasting the operations further comprise: receiving recipient information for the package,) to enable authentication (i.e., wherein the recipient information comprises the second identifier), and to receive and store the results of authentications. This latter step is important as it enables the results of verifications authentications to be tracked and details to be provided to the merchants.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lawson’s token providing to Skaaksrud’s system in order to provide off-line verification so that the mobile device does not have to communicate with the authentication server to authenticate token pairs (See Page 13, lines 12-14 of Lawson).
In regard to claim 4, as discussed above Skaaksrud teaches the wireless device broadcasting its encrypted digital token. Skaaksurd does not explicitly disclose or teach, however, Lawson teaches wherein the broadcasting is performed in response to receiving the recipient information from the merchant device (Page 8, lines 10-12, Page 9, lines 5-10) (…authentication is performed off-line by a remote device. In that example, the server (which is utilized by the on-line retailer) (i.e., a merchant device) is used to generate the identities and the tokens, to encrypt token data and to provide the appropriate public keys to the remote device (i.e., sending the recipient information from the merchant,) to enable authentication and to receive and store the results of authentications. That is, the wireless device of Skaaksrud can only check-in with the receiving mobile device when (both the wireless device and) the receiving mobile device receive their tokens as taught here in Lawson). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lawson’s token providing to Skaaksrud’s system in order to provide more efficient tracking features of the check-in process of Skaaksrud.
In regard to claim 5, Skaaksrud teaches wherein the operations further comprise receiving a location for the delivery of the package and wherein the authorization further comprises the location (Paras. 8, 19 and 24-26 and 61) (The receiving party may indicate that a party delivering the package should deliver it to a current location of the receiving party, or some other location, instead of a location listed with the order. The delivering party may “check-in” at a delivery location (i.e., location for the delivery of the package), for example, with the receiving party. For example, the delivering party may engage in a near field communication (NFC) “bump” with the receiving party's mobile device to verify that the delivering party has arrived at the exact location of the receiving party… in order to initiate decryption of the encrypted token sent with the bump (i.e., wherein the authorization further comprises the location).)
In regard to claim 7, Skaaksrud teaches determining the authorization based on the identification information, wherein the authorization comprises an approval notification to release the package based on the communication session (Paras. 51, 59 and 62) (Delivering mobile device may exchange a short distance message with receiving mobile device 102, such as a Bluetooth message, NFC bump, or RFID scan, to confirm that it delivered the package to the receiving party and not just in a nearby vicinity (i.e., based on the communication session). Thus, delivering mobile device 104 may receive confirmation that the receiving mobile device correctly decrypted the electronic token (i.e., determining the authorization based on the identification information)….This is an indication to delivering mobile device 104 that receiving mobile device 102 has successfully electronically signed for the package (i.e., wherein the authorization comprises an approval notification to release the package).)
Skaaksurd does not explicitly disclose or teach, however, Lawson teaches wherein determining the authorization is based on the recipient information (Page 8, lines 10-12, Page 9, lines 5-10) (…authentication is performed off-line by a remote device. In that example, the server is used to generate the identities and the tokens, to encrypt token data and to provide the appropriate public keys to the remote device (i.e., recipient information) to enable authentication (i.e., wherein determining the authorization is based on the recipient information) and to receive and store the results of authentications. This latter step is important as it enables the results of verifications authentications to be tracked and details to be provided to the merchants.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lawson’s authentication to Skaaksrud’s system in order to provide off-line verification so that the mobile device does not have to communicate with the authentication server to authenticate token pairs (See Page 13, lines 12-14 of Lawson).
In regard to claim 8, Skaaksrud discloses in response to the establishing the communication session, transmitting a delivery notification to at least one other device over a network (Paras. 48, 59 and 61) (The check-in may ensure that a delivery party actually delivers the package directly to a delivery location and/or receiving party. Receiving mobile device 102 may send a confirmation of the check-in to host 106. In this way, host 106 (i.e., at least one other device over the network) can ensure that the delivering party delivered the package at the location requested by the recipient.)
In regard to claim 9, wherein the antenna is further configured to communicate via short range wireless communications within the proximity range, and wherein the broadcasting is over the short range wireless communications. (Paras. 59 and 61) (Delivering mobile device 104 may check-in at a delivery location, for example, at receiving mobile device 102, by exchanging a short distance message with receiving mobile device 102, such as a Bluetooth message, NFC bump (i.e., within the proximity range, and wherein the broadcasting is over the short range wireless communications)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud in view of Lawson, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2014/0359312 to Halibard et al. (hereinafter “Halibard”).
In regard to claim 10, as discussed above, Skaaksrud teaches causing the communication device to transmit the second identifier (in response to receiving the encrypted token). Skaaksurd in view of Lawson does not explicitly disclose or teach, however, Halibard teaches wherein the digital token further comprises a wake-up operation for the communication device that causes the communication device to transmit the second identifier (Fig.2, Para. 20) ( NFC system 116, 120 detects a token. The NFC token is passed to ECNFC module 116 in sub-process 136. The token is decoded…. the token is recognized, and if any authentication is positive, …. determines if the token authorizes a PC wake process (i.e., the digital token further comprises a wake-up operation for the communication device).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Halibard’s wake-up process Skaaksrud in view of Lawson’s system in order to account for scenarios where the device’s power can be powered on when the device’s OS is not booted up (Para. 15 of Halibad), and in general to conserve power resources of the recipient devices of Skaaksrud in view of Lawson.
Allowable of the Prior Art
Claims 6, and 11-21 are allowable over the prior art, and claims 12-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 6, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, 11 and 18 of U.S. Patent No. 10/275,733 (hereinafter the “‘733 Patent”) Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 6, 11 and 18, are anticipated over claims 2 and 6, 11 and 18, respectively of the “’733 Patent’).
Prior Art
The following prior art, made of record and not replied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2014/0279596 to Waris et al. (hereinafter “Waris”). Waris discloses a package control device, wherein a sender’s device may retrieve data stored in the package control device related to previous transport operations. The package control device authorizes and authenticates the recipient to pick up the package by communicating security information with the recipient’s device. 
U.S. Patent No. 9,589,249 to Janis et al. (hereinafter “Janis”). Janis discloses scanning an item with a wireless device to detect an identification code to receive a personal identification number for the individual of the device. The identification code, personal identification number and unique identifier are sent to a server, and a verification is received from the server that the identification code, personal identification number and unique identifier match a record for the item. (to indicate authorization to take possession of the item).
U.S. Patent Application Publication No. 2012/0202459 to Martell et al. (hereinafter “Martell”). Martell discloses authorizing delivery of services with location based authorization of service delivery. For example, method of providing a service includes receiving a request to provide the service to a device; determining a first location associated with the device by determining a network interface through which the device is connected; determining a second location, wherein the second location is associated with the network interface; and determining the first location based on the second location; and authorizing the service to the device based on the first location, wherein 
U.S. Patent Application Publication No. 2007/0290836 to Ainsworth et al. (hereinafter “Ainsworth”). Ainsworth discloses an item tracking device may attached to enclosed in a container holding inventory, that stores information associated with item; and a beacon device that determines whether there are any item tracking devices within a certain proximity of the beacon sensor.
U.S. Patent Application Publication No. 2012/0284191 to Scipioni et al. (hereinafter “Scipioni”). Scipioni discloses entering an identifier upon delivery or some other confirmation by the shipper, where the identifier was provided to the buyer during the transaction with the seller.
A Low-Power Multi-Radio Wireless Network for Mobile Asset Tracking by Ding et al., dated September 1, 2012 (hereinafter “Ding”). Ding discloses a beaconing cluster head that collects data from all its members, either periodically or triggered by certain events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628